DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the protrusion and recessed portion are radially spaced approximately 90 degrees from each other (claim 38) as the recessed portion is also configured to receive the protrusion (claim 37).
Claims 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 23-34 all 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33 and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33 depends from cancelled claim 1 and therefore fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33 already recites all subject matter recited in claim 34 and thus claim 34 fails to further limit claim 33.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-29, 32, 35-37, and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyar et al. (US 2013/0325007 A1).
Claim 22. Beyar et al. disclose an apparatus for bone fixation, the apparatus comprising: a flexible body (nail 10) defining a main axis (extending from proximal end 28 to tip portion 18), having a proximal end (proximal end 28) and a distal end (end adjacent tip portion 18), and including individual segments (segments 12, 14, and 16): each having a respective mechanical engagement structure (see the components identified as the male and female engagement structures in claim 26 below) configured to interlock the individual segment to at least one adjacent individual segment, and having apertures (each segment has two apertures, as seen, for example, in Fig. 4A, which shows one opening to cannulation 64 located adjacent ribs 62 and a second opening to cannulation 64 located adjacent slot 60) arranged to form lumens (each cannulation 64 located within a segment 12, 14, or 16 is a lumen) in the flexible body; a bone-engagement feature (cutting edge 19) positioned substantially at the distal end; and fibers (tightening element 32 – see Fig. 3A; see para. 0157, which refers to 
Claim 23. Beyar et al. disclose wherein while the flexible body is locked, the individual segments are held together in a fixed relationship (see para. 0013, which states that the segments are locked together to provide a rigid structure in the post-implantation state) (Figs. 1-5A).  
Claim 24. Beyar et al. disclose wherein the fibers are mechanically fixed substantially at the distal end (see para. 0156, which states that tightening element 32 transforms the nail between the implantation and post-implantation states; see para. 0160, which states that nut 36 is threadedly connected to tightening element 32; see para. 0161, which states that nut 36 is used to transform the nail from the implantation to the post-implantation state; thus, in order for nut 36 and tightening element 32 to function as recited, tightening element 32 must be fixed at some location within segment 16) (Figs. 1-5A).  
Claim 25. Beyar et al. disclose wherein the fibers are arranged within the apertures of the individual segments such that the flexible body is configured to support shear loading between the individual segments (see para. 0157, which refers to interwoven cable) (Figs. 1-5A).  
Claim 26. Beyar et al. disclose wherein each of the individual segments comprises a respective first end and a respective second end, the first end having a male engagement structure (surfaces 66 in Fig. 4A for claim 27; surfaces 70 in Fig. 4B for claim 28; ribs 62 in Fig. 4A for claim 29) and the second end having a female engagement receptacle (surfaces 67 in Fig. 4A for claim 27; surfaces 68 in Fig. 4B for claim 28; slot 60 in Fig. 4A for claim 29) configured to receive a male engagement structure of another individual segment (Figs. 1-5A).
Claim 27. Beyar et al. disclose wherein the male engagement structure (surfaces 66 in Fig. 4A) is configured to operate as a fulcrum (see surfaces 66 and 67 in Fig. 4A) (Figs. 1-5A).  
Claim 28. Beyar et al. disclose wherein the male engagement structure (surfaces 70 in Fig. 4B) and the female receptacle (surfaces 68 in Fig. 4B) are configured to transfer torque between the individual segments (see para. 0172, which states that surfaces 68 and 70 are roughened) (Figs. 1-5A).  
Claim 29. Beyar et al. disclose wherein the male engagement structure (ribs 62 in Fig. 4A) and the female receptacle (slot 60 in Fig. 4A) of at least two of the individual segments are of different sizes (Figs. 1-5A).
Claim 32. Beyar et al. disclose wherein at least two of the individual segments are of different sizes, shapes, masses, or lengths (compare the shapes, sizes, and lengths of segments 12, 14, and 16 to each other) (Figs. 1-5A).
Claim 35. Beyar et al. disclose a medical apparatus for fixation of fractured bone, the apparatus comprising: an elongate body (nail 10) having a proximal end (proximal end 28), a distal end (end adjacent segment 16), and a flexible body portion including 
Claim 36. Beyar et al. disclose wherein at least one of the interconnected segments includes a first engagement portion (surfaces 66) configured to engage, pivotally, at least one end of an adjacent interconnected segment (Figs. 1-5A).  
Claim 37. Beyar et al. disclose wherein: a first engagement portion includes a protrusion (surfaces 66) extending axially from a first end of at least one of the interconnected segments; and a second end of at least one of the interconnected segments includes a recessed portion (surfaces 67) configured to receive the protrusion therein (Figs. 1-5A).
Claim 39. Beyar et al. disclose wherein: the first engagement portion comprises two individual tabs (surfaces 66); and the recessed portion comprises two apertures (surfaces 67) (Figs. 1-5A).  
Claim 40. Beyar et al. disclose wherein: the interconnected segments each have a respective outer cylindrical surface (outer surface of segment 12), and a respective at 
Claim 41. Beyar et al. disclose wherein the bone-engagement feature includes an end recessed portion (surfaces 67 on segment 16) configured to receive the first engagement portion (surfaces 66 of adjacent segment 12) of one of the interconnected segments (Figs. 1-5A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 30 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Beyar et al. (US 2013/0325007 A1) in view of Moore (US 2012/0065638 A1).
Beyar et al. fail to disclose wherein the male engagement structure and the female receptacle are configured to prevent the individual segments from separating while a tensile force is applied between the proximal and distal ends (claim 30) and wherein the apertures comprise: a first aperture located at a center of the at least one interconnected segment and configured to receive a guidewire for guiding the flexible body portion at a desired location within the fractured bone; and second apertures circumferentially spaced around the first aperture, wherein each of the fibers passes through a respective one of the second apertures (claim 42).
Moore teaches an apparatus for bone fixation, comprising: a flexible body (structure 10) including individual segments (segments 12B), wherein a male engagement structure (prongs 26) and a female receptacle (see para. 0173, which refers to a complementarily-shaped end that receives prongs 26) are fitted together with a snap fit (see para. 0173) (Figs. 1, 5, and 6).
Moore also teaches an apparatus for bone fixation, comprising: a flexible body (structure 10) including individual segments (segments 12E), wherein the segments include a first aperture (unlabeled circular aperture located in the middle of throughbores 36) located at a center of the segment and configured to receive a guidewire for guiding the flexible body (see para. 0003, which refers to a guide member previously introduced into the intramedullary canal and used to guide the structure), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the male and female engagement structures of Moore for those of Beyar et al. (claim 30) as doing so is a simple substitution of one type of engagement structure for another while allowing the body to be flexible during implantation.  In view of such a modification, the male engagement structure and the female receptacle would be configured to prevent the individual segments from separating while a tensile force is applied between the proximal and distal ends (claim 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the segment end configuration and aperture configuration of Moore for those of Beyar et al. (claim 42) as doing so is a simple substitution of one type of engagement and aperture structure for another while allowing the body to be flexible during implantation.  In view of such a modification, the apertures would comprise: a first aperture located at a center of the at least one interconnected segment and configured to receive a guidewire for guiding the flexible body portion at a desired location within the fractured bone; and second apertures circumferentially spaced around the first aperture, wherein each of the fibers passes through a respective one of the second apertures (claim 42).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Beyar et al. (US 2013/0325007 A1).
Beyar et al. fail to explicitly disclose wherein at least two of the fibers are of different lengths (claim 31).
claim 31), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773